 

Exhibit 10.3

AppCenter SERVICE EXHIBIT NO. 20100607.090.S.002

TO THE MANAGED SERVICES AGREEMENT

THIS SERVICE EXHIBIT NO. 20100607.090.S.002 (the “Service Exhibit”) is entered
into by and between Motricity, Inc., a Delaware corporation, (the “Company”),
and AT&T Services, Inc., a Delaware corporation, on behalf of itself and its
Affiliates (“AT&T”) effective as of October 1, 2010 (the “Service Exhibit
Effective Date”). Company and AT&T may each also be referred to individually as
a “Party” or collectively as the “Parties” throughout this Service Exhibit.

WHEREAS, the Parties entered into a Master Services Agreement Numbered
20100607.090.C effective May 1, 2010, including any amendments thereto
(collectively, the “Agreement”); and

WHEREAS the Parties are parties to the previous MediaMall Storefront Agreement
No. TJR031606, dated September 14, 2006, as amended (“Prior Agreement”), and
desire that the Prior Agreement be superseded by this Service Exhibit as stated
below.

Now, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, the Parties hereto agree as follows:

 

1. DEFINITIONS

The definitions for this Service Exhibit are as set forth in Schedule A.

 

2. INCORPORATION BY REFERENCE

Schedule A, Schedule B, Schedule C, Schedule D, Schedule E, Schedule F, Schedule
G, and are attached hereto and incorporated by reference herein.

 

3. SERVICES DESCRIPTION

 

  3.1 Company will provide AT&T with Services and a System (both of which are
more fully described below) in support of AT&T’s AppCenter also referred to
herein as “Storefront” and in conformance with the Schedule D “Managed Services/
Product Summary”, and the Performance Requirements set forth within Schedule C
“Service Level Agreement”, (each of which may be referred to individually as a
“Service” and collectively referred to as the “Managed Services” or “Services”.)

 

  3.2

The AppCenter will allow AT&T Subscribers to easily access digital content (such
as games, applications, widgets, Ringtones and Answertones, etc.) which digital
content may be

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 1



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

 

referred to herein as “Content” and delivery of such Content is considered an
integral part of the Services from a Device, Computer, Predefined APIs or
authorized AT&T customer premise equipment as contemplated by the AT&T
Requirements and/or any other similar content offering as mutually agreed upon
by the Parties (hereinafter referred to as the “Service”).

 

4. PRICING, INVOICING AND PAYMENT

 

  4.1 Pricing. AT&T shall pay to Company the Fees for the Services, as set forth
in Schedule B and in accordance with Exhibit A to the Agreement.

 

  4.2.

Invoicing. Company will generate a monthly invoice for the previous month’s
Service and deliver said invoice to AT&T no later than the 15th day of the
subsequent month (e.g., November 15th invoice will cover the period of October 1
through October 31st).

 

  4.3. Payment. AT&T shall have forty-five (45) days from receipt of invoice to
pay or dispute the Company’s Service

 

  4.4 Currency. All amounts in this Service Exhibit are denominated and payable
in U.S. dollars.

 

5. TERM

 

  5.1 Initial Term will be 23 months starting October 1, 2010 and ending
September 22, 2012.

If AT&T informs Motricity in writing within 90 days of the expiration date, the
Service Exhibit will be extended for 90 days following the expiration date, and
the parties so continue to extend the Service Exhibit in 90 day increments for
up to two additional years after the Initial Term.

All renewal periods shall be for like-for-like functionality, services, and
pricing.

 

  5.2 Upon AT&T’S sole discretion, the Commercial Launch date is subject to
delay by AT&T providing Company at least * * * advance written notice.

 

6. TERMINATION OF SERVICE

 

  6.1 Termination for Cause. Either AT&T or Company may terminate this Service
Exhibit upon the other Party’s material breach of the Agreement or this Service
Exhibit, provided that (a) the non-breaching Party will first have sent written
notice to the breaching Party describing the breach in reasonable detail and
demanding that it be cured, (b) the breaching Party does not cure the breach
within thirty (30) days following its receipt of such notice, and (c) following
the expiration of the thirty (30) day cure period, the non-breaching Party sends
a second written notice to the breaching Party indicating that the non-breaching
Party has terminated this Service Exhibit.

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 2



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

 

  6.2 Material Breach. The following will be considered a material breach of
this Service Exhibit:

 

  a) The failure of either Party to perform or observe any material term,
condition, or covenant to be performed by it under this Service Exhibit;

 

  b) The execution of any assignment for the benefit of creditors or the filing
for relief by either Party under any applicable bankruptcy, reorganization,
moratorium, or similar debtor relief laws;

 

  c) The appointment of a receiver for Company or AT&T, or for substantially all
of their respective assets or properties; or

 

  d) An unauthorized assignment of this Service Exhibit.

 

  e) Chronic Failure

 

  i. If the availability of the storefront is below * * * during the term of
this Service Exhibit (“Chronic Failure”), or * * *, AT&T may treat such
occurrence as a Material Breach of this Service Exhibit and AT&T may terminate
this Service Exhibit for cause as set forth therein without providing additional
right to cure.

 

  ii. Alternatively, if Supplier fails to meet the availability * * *, then
Supplier and AT&T will formally initiate performance improvement plan in order
to remedy the issue(s).

 

  6.3 Termination for Convenience. Between March 31, 2011 and September 30, 2011
AT&T can trigger termination of this Service Exhibit by providing Company * * *
written notice. After September 30, 2011 AT&T can terminate this Service Exhibit
upon * * * written notice.

 

7. SERVICE SPECIFIC TERMS AND CONDITIONS

Company shall provide to AT&T Storefront Services from the period of October 1,
2010 to September 22, 2012 broken out into the following components:

 

  •  

From the Effective Date until Commercial Launch, a storefront based on
Motricity’s FUEL platform.

 

  •  

After Commercial Launch, a Storefront based on Motricity’s mCore platform

 

  7.1 Daily Content Management Requirements

As part of the daily operations of the storefront, Motricity shall provide AT&T
with a certain level of service. This service is intended to support the various
day to day activities of merchandising the content available on the storefront
in the most effective manner possible.

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 3



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

 

The details of those activities shall be found in Schedule E under Daily Content
Management Requirements.

 

  7.2 Service Scope/Implementation.

 

  Source Code Environments;

 

  •  

A minimum of three (3) external environments: pre-production, production,
Developer Support Lab, as part of the System.

 

  •  

Observation of testing (as agreed in advance by the Parties) on internal
environments to verify resolution of Defects and/or Issues; and

 

  7.2.1 Company shall support VPN and AVPN (AT&T Multi-Protocol Label Switching
(MPLS).

 

  7.2.3 Integrating other AT&T commercial product(s) or service offerings with
the System will be undertaken pursuant to separately executed Statements of Work
under Service Exhibit 1 (Professional Services) to the Agreement .Where AT&T
contemplates integration with a commercial product or service offering that is
significantly different than what is contemplated by the current Specifications
and core Service, the Parties will mutually agree on pricing terms to be
attached to this Service Exhibit or a separately executed Service Exhibit.

 

  7.2.4 The initial data center for which Company shall host and operate the
production System is located in Seattle, WA. Any subsequent changes in the data
center will be subject to AT&T’s consent and subject to an impact analysis.

 

  7.3 Third Party Site Integration Services

Company will provide AT&T with Third Party Site integration services as set
forth within this Section and pursuant to the Specifications in support of the
AppCenter (“Third-Party Site Integration Services”).

 

  7.3.1 Upon request, Company will provide AT&T with its then current list of
partial and fully integrated Third Party Sites.

 

  7.4 AT&T Hosting of the Managed Service

AT&T shall have the option, * * *, to elect to host the AppCenter during the
term of this agreement and make it available to users at AT&T’s expense at one
or more facilities maintained by or on behalf of AT&T.

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 4



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

 

AT&T acknowledges that its ability to host Company software and make the
storefront service available to users may be subject to AT&T’s ability to obtain
sufficient rights in certain third party technology (e.g., any third party
software used in connection with the hosting, operation and/or maintenance of
the services), content and applications.

In the event that AT&T elects to host the storefront, Company and AT&T shall
enter into a mutually agreed upon license agreement for Motricity’s mCore
platform prior to and as a condition of any transition of hosting to AT&T.

Following the migration to a self-hosted environment, AT&T’s costs, including
the costs of licensing and continued support for the Term, shall decrease by * *
* which is the amount agreed by the parties to be a reasonable portion of the
managed services fee attributable to hosting (people, equipment, space and power
needed to host the System.)

All costs of hosting and migrating to a self-hosted environment will be borne by
AT&T except in the event one or more of the following events occur, in which
case Company shall be liable for migration costs:

 

  a. AT&T terminates because of a Chronic Failure of Company or other material
breach that is related to a repeated failure of the Company to deliver the
Services as provided in this Service Exhibit and the inability to cure the
breach.

 

  b. A request by Company to have AT&T take over hosting

 

  c. Company no longer providing hosting services to its customers.

 

  7.5 Wireframe Update and Revision Support

Motricity shall be responsible for providing updated wireframes and revisions to
wireframes as needed based on changes within the functionality of the mCore
platform. This includes changes as a result of an AT&T driven enhancement as
well as core roadmap feature additions/changes. Consistent with the Agreement
and SOW TJR031606.S.022 (“SOW”) AT&T will own revisions to

 

  •  

WAP: ATT configuration of * * *.

 

  •  

WEB: ATT configuration of * * *.

 

  7.6 Manual Support of Upsell configurations

* * *, Supplier agrees to provide upsell configurations on a manual basis for *
* * configured and available at launch.

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 5



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

 

The upsell configuration describes the ability to provide customers an option to
purchase either a Bundle of two or more products (e.g. Ringtone & Ringback Tone)
or alternatively, a different purchase model (e.g. Subscription based
purchasing).

 

  7.7 User Management Database

The “UM” database describes the database of * * * stored by Company in order to
* * * for the purposes of supporting functionality on the Storefront. The UM
database is used by the Storefront and by AT&T’s portal services, also hosted by
Supplier. In the event the UM database experiences an Outage (as defined in the
applicable service level agreements) Supplier shall * * *.

For the purposes of clarity, any capacity increase or scaling costs associated
with growth in the Storefront customer database or usage volumes will be the
responsibility of Company to bear and any capacity increase or scaling costs
associated with growth in the portal subscriber base or usage volumes will be
the responsibility of AT&T to bear. Under no circumstance will AT&T be liable
for costs associated with the UM Database as it pertains to Storefront growth
and usage.

 

  7.8 Company License Grants and Rights of Use.

 

  7.8.1 Company grants to AT&T a limited, non-exclusive, non-transferable,
non-sublicenseable, worldwide license to use the Service provided hereunder (to
include any Software on systems under AT&T’s control,) solely in connection with
AT&T’s use of the Service(s) for which such copy was provided and for the term
of such Service and solely in accordance with the applicable instructions or
documentation and any end-user license restrictions, if applicable and if
provided to AT&T in writing in advance.

 

  7.8.2 AT&T agrees not to modify, disassemble, decompile, reverse engineer,
create derivative works of, or make any other attempt to discover or obtain the
source code for the Software. In the event any modifications are made to the
Software by anyone other than Company or its authorized subcontractors, any and
all warranties with respect to the Software and associated with such
modifications shall immediately terminate.

 

  7.8.3 Company grants to AT&T Partners the right for the Application to access
the System access point names (APNs).

 

  7.9 Lifecycle Management

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 6



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

 

Company shall provide a dedicated, full time (forty (40) hours per week),program
manager who shall serve as the technical lead to manage the technical aspects of
the Service (e.g. Defects, enhancements, modifications, upgrades maintenance,
etc.). Such personnel assignment will take effect at Commercial Launch and will
remain in place for the duration of this Service Exhibit.

 

  7.10 Device support

Motricity shall provide support to AT&T for all new Devices launched, and AT&T’s
existing list of legacy Devices. This support shall include:

 

  •  

R&D services to all aspects of storefront core functionality including
discovery, purchase and fulfillment of digital media/content for each Device and
each software revision up to the point it meets stated OEM specifications. Once
the Device meets OEM specifications, Motricity will perform regression testing
on subsequent Device firmware builds to ensure conformity up to the commercial
device launch.

 

  •  

This testing and support will be provided for user interaction * * *

 

  •  

Interaction with AT&T, AT&T’s Vendors * * * and the OEM handset provider to work
towards the resolution of problems identified.

 

  •  

Addressing of defects which are filed against the storefront during the on
boarding process for the handset.

Motricity shall work together with AT&T to recommend the sunsetting of devices
on an ongoing basis. AT&T to retain final right of refusal for any decisions on
device retirement, not to be unreasonably exercised.

 

  7.11 Free Content Support

Motricity shall provide support for the following aspects of Free Content
(meaning content that is provided to Subscribers without charge):

 

  •  

* * * free items on-boarded and available in the Storefront. This includes – but
is not limited to – Widgets, Applications, Games, and Personalization Content.

 

  •  

* * * free trial applications on-boarded and available for use in the
Storefront.

Support for new content or content types will require advance notice for the
intent to deploy and support such content. AT&T agrees to provide advance notice
for such content and related offers, and work in good faith with Motricity to
support the deployment of such content in the desired timeframe.

* * * Free Content shall be the same as those for other content types, including
the total transaction capacity of the mCore platform as defined in System
Processing Volume and the total ingestion capacity of Content Ingestion,
Qualification and Merchandising as set forth in Schedule A Sections 3.3 and 3.4
(Service Level Agreement).

 

  7.12 System Processing Volume

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 7



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

 

Motricity shall support through the mCore platform a * * * in the number of
total Titles (as defined in the Service Level Agreement) to customers currently
on the FUEL platform with the first release of the mCore platform. The baseline
of which is * * *.

Motricity shall support through the mCore platform Stored Content capacity of *
* * at launch. “Stored Content” means content for which the binary code is
stored on Motricity servers rather than obtained by link to other servers.
Motricity and AT&T will negotiate in good faith and in accordance with
technology available to finalize a schedule which corresponds to Motricity mCore
releases, to provide a * * *.

AT&T shall be allowed to convert excess capacity in non-Stored Content to Stored
Content and vice versa at a conversion rate * * *.

The platform shall allow for a potential increase by * * * on a go-forward basis
after * * *.

With respect to total transaction processing capabilities, after * * *,
Motricity shall provide a * * * as measured on a monthly basis in the total
number of purchase transactions supported.

Should volumes increase beyond the capacities described above, Motricity may
charge AT&T an additional fee which will be proportional and linear in growth to
the increase in SKUs or transactional volumes such that a 10% excess capacity
growth will result in an increase in fees by 10%.

All of the capacity and support requirements listed above assume the same number
of catalog(s) offered and supported by AT&T in 2009 on the Fuel platform. Any
addition of new catalogs will need to be mutually discussed and terms agreed to
by both AT&T and Motricity in order to support these additions.

 

  7.13 Future Content Support

Motricity shall support any content type which is offered by AT&T on the mCore
Storefront. AT&T and Motricity agree to work together in good faith to provide
advance notice of any new content type so that Motricity may plan accordingly
for the deployment of such content. New content types may require revised SLA
terms and conditions depending on the support requirements. AT&T agrees to
negotiate in good faith any revised SLA and associated NPC terms which may be
required as a function of the deployment of new content types.

 

  7.14 Catalog Support

The mCore platform shall support one catalog of content for AT&T. Any additional
new or distinct catalog would be provided for an additional fee. However,
Motricity agrees to have features available to AT&T such that they can
reasonably filter catalog

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 8



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

categories, subcategories or individual items so that a subset of the primarily
catalog could be displayed to customers.

The incorporation or integration of new catalog repositories, environments, etc.
such as discreet OEM Storefronts and Off-Deck offerings would be classified as
new catalogs. As such, terms and conditions would have to be discussed and
mutually agreed to by AT&T and Motricity for support of these catalogs.

 

8. MOST FAVORED CUSTOMER

In accordance with Section 4.2 of the Agreement, Company will provide AT&T Most
Favored Customer terms for pricing, benefits and terms. The MFN Criteria
applicable to this Service Exhibit are as follows:

The pricing and service level agreements, for the Services offered to AT&T
during the Term of this Service Exhibit will be no less favorable to AT&T than
the prices and service level agreements that are currently offered and/or will
be offered by Company to any of its other similarly situated customers who
purchase services from Company that are

(i) substantially similar in nature in territories where AT&T operates and
offers substantially similar Service and

(ii) substantially the same (or lesser) volume as the Service provided to AT&T;

(iii) of a similar pricing structure; and

(iv) have service level agreements that pose a similar degree of NPC risk as
does this Service Exhibit.

 

9. SERVICE LEVEL AGREEMENT

Company shall provide the Services to AT&T in accordance with the Schedule C,
Service Level Agreement.

 

10. OBLIGATIONS UPON TERMINATION

Upon termination or expiration of this Service Exhibit, in whole or in part,
Company agrees to:

 

i. cooperate in an orderly wind down and/or transition of the affected
Service(s) to AT&T or a designated AT&T supplier (“Service Transfer”);

 

ii. The Service Transfer will be performed by the Parties in accordance with a
mutually agreed upon Statement of Work and will include such items as transition
responsibilities (such as migration of subscribers, subscriber data, premium
digital content, transaction data, etc.), key resources, Service Transfer
timelines and Service Transfer fees.;

 

iii. Company will provide all services, information and documentation as may be
reasonably needed by AT&T in connection with the Service Transfer.

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 9



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

 

iv. Unless otherwise specified by AT&T, the minimum period of time to affect
such a Service Transfer will be * * * and may be extended upon mutual agreement
of the Parties (“Wind-Down Period”). Both Parties are required to make a good
faith effort to fulfill the requirements of the Service Transfer as quickly as
possible within the Wind-Down Period.

 

v. Service provided by Company during the Wind-Down Period shall be provided to
AT&T under a separate Statement of Work and all terms and conditions of this
Service Exhibit shall remain in full force and effect. Upon request Company
shall provide AT&T with a reasonable level of detail and breakdown of wind down
costs into standard operational and development expense categories.

 

11. PROVISIONS FOR SOURCE CODE

Upon occurrence of any of the following events, Company shall provide AT&T with
the Source Code for the Software:

 

  •  

Company ceases to provide any support for the Storefront or such Software;

 

  •  

Company ceases doing business for any reason;

 

  •  

Company commits any act of bankruptcy within the meaning of the Federal, or any
State Bankruptcy Act or if bankruptcy proceedings are instituted against
Company; or

 

  •  

Proceedings such as receivership, insolvency, reorganization, dissolution,
liquidation or other similar proceedings are instituted by or against Company.

At AT&T’s request and expense, Company agrees to place such Source Code in
escrow with a software custodian mutually acceptable to the parties. The Source
Code will be sufficiently documented such that person(s) with expertise in the
area of software development may provide support and modifications for the
software within a reasonable timeframe. Further, Company will make reasonable
efforts to keep the Source Code held in escrow up to date. The Source Code will
be updated with each major release of Software within 30 days of the release.

AT&T shall take all reasonable precautions to protect the delivered Source Code
from unauthorized disclosure or use and shall only permit authorize Users having
a business related reason access and use of the Source Code.

 

12. PROVISIONS FOR CONTENT CATALOG

Upon occurrence of any of the following events, Supplier shall provide AT&T with
the Content Catalog for the Storefront

 

  •  

Company ceases to provide Software Maintenance for such Software;

 

  •  

Company ceases doing business for any reason;

 

  •  

Company commits any act of bankruptcy within the meaning of the Federal, or any
State Bankruptcy Act or if bankruptcy proceedings are instituted against
Company; or

 

  •  

The relationship with Company terminates for any reason whatsoever.

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 10



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

 

  •  

Proceedings such as receivership, insolvency, reorganization, dissolution,
liquidation or other similar proceedings are instituted by or against Company.

Company agrees to take all reasonable efforts to ensure that the Content Catalog
is up to date and is no older than 7 days. Further, Company agrees to provide
the content catalog in a format that is mutually agreed between Company and AT&T
within 10 days of the request being made. “Content Catalog” shall mean the list
of Content that AT&T provides via the Storefront, including sufficient
information to identify the individual digital Content products and correlate
such Content product back to its relationship on the Storefront’s taxonomy and
to Subscriber purchases past and present. Provision of the Content Catalog to
AT&T does not and will not confer on AT&T any rights to any of the Content
listed therein.

 

13. DISASTER RECOVERY

Within * * * of the Service Exhibit Effective Date, the Parties agree to
negotiate in good faith a Service-specific disaster recovery plan.

 

14. LIMITATION OF LIABILITY

SUBJECT TO THE EXCLUSIONS AND EXCEPTIONS OF SECTION 20 OF THE AGREEMENT, NUMBER
20100607.090.C THE MAXIMUM LIABILITY OF A PARTY FOR ALL CLAIMS ARISING UNDER
THIS SERVICE EXHIBIT IN ANY CALENDAR YEAR SHALL BE * * *.

 

15. SURVIVAL OF TERMS

All provisions of this Service Exhibit that may reasonably be interpreted or
construed as surviving termination of this Service Exhibit will survive such
termination.

 

16. PRIOR AGREEMENT

The Prior Agreement will be superseded upon the Services Exhibit Effective Date,
except that the current Service Levels, as amended, will continue to apply until
Commercial Launch.

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 11



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

 

IN WITNESS WHEREOF, authorized representatives of the Parties have executed this
Service Exhibit as of the Service Exhibit Effective Date.

 

MOTRICITY, INC.   AT&T SERVICES, INC. By:                           
                                         
                                                   
By:                                                                    
                                                   Printed
Name:                                        
                                                           Printed Name: Tim
Harden Title:                          
                                         
                                                  Title: President, Supply Chain
and Fleet Operations Date:                           
                                         
                                                 Date:                          
                                         
                                                 ON BEHALF OF ITSELF AND ITS
AFFILIATES

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 12



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

SCHEDULE A

TO THE

SERVICE EXHIBIT NO. 1

DEFINITIONS

Definitions defined in the Agreement shall have the same meaning when used in
this Service Exhibit, except that capitalized terms that are not defined in the
Agreement shall have their normal or common meaning, unless defined herein. The
following definitions shall apply to this Service Exhibit.

 

  a. “Acceptance” or “Accepted”. AT&T will be deemed to have given its
“Acceptance” or to have “Accepted” a Service when the applicable test and
acceptance procedures have been conducted pursuant to the Agreement, this
Service Exhibit (to include the related Test Plan) or upon AT&T’s Default
Acceptance.

 

  b. “Acceptance Certificate” is as defined in Section 1, definition B of the
Agreement.

 

  c. “Application” means the software created by an AT&T Partner for use on a
Device or Computer.

 

  d. “AT&T Partner” means the OEM and Developers.

 

  e. “Change Request” or “CR” means a written document used by the Parties to
update Requirements and/or Specifications.

 

  f. “Capacity” means the raw disk space of the System (measured in bytes) that
is available to support the Service (in whole or in part).

 

  g. “Company’s Span of Control” or “Span of Control” means Company’s facilities
physical infrastructure (including external power sources), supporting network
elements, web-to-the-Company network demarcation point, support services,
hardware and software associated with the Service that is under Company’s
control. This includes the System and its components for the transmission and
control, security of network and data, physical security, software and user data
including backup data; all hardware and software used in connection with backing
up data; and all Company employees and subcontractors participating in the
provisioning of the Service. Company’s Span of Control does not include the
services and systems that are under the control of AT&T or its third party
suppliers and service providers, including AT&T’s MMS Center and all other
elements of the AT&T network nor does it include functionality of feeds from
providers of content not under a contractual relationship with Company.

 

  h. “Commercial Launch” means the successful cutover of the Storefront from
Motricity’s Fuel platform to Motricity’s mCore Platform.

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 13



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

  i. “Computer” means a non-mobile user device with an internet connection
(typically a desktop or laptop) that is used to access the Social Network
Service (e.g. Windows PC, Macintosh, etc.)

 

  j. “Custom Product” is as defined in Section 1, definition L of the Agreement.

 

  k. “Deliver(ed) or Delivery.” “Deliver(ed)” or “Delivery” means Company’s
turnover to AT&T of Service accompanied with an Acceptance Certificate
demonstrating that Company’s Service are in compliance with the applicable
Service Level(s), Specifications and Acceptance Criteria.

 

  l. “Developer(s)” means an AT&T approved partner(s) responsible for developing
software applications that will integrate with the AppCenter, under separate
contracts with AT&T for use with the Service.

 

  m. “Device” means the AT&T designated mobile device certified for use on the
AT&T network.

 

  n. “Initial Term” is as defined in Section 5.

 

  o. “Managed Service” or “Service(s)” is as defined in Section 3.1.

 

  p. mCore is the trademark name given to the software platform the Company
(Motricity) is using to support AT&T’s storefront requirements.

 

  q. “Non-Performance Compensation” or “NPC” means the payment or credit
received by AT&T where Company’s misses its performance objectives as set forth
within this Service Exhibit or schedules hereto.

 

  r. “Performance Requirements” are as defined in the Service Level Agreement.

 

  s. “Requests” are defined herein as questions related to development of the
Application and/or the Company provided documentation.

 

  t. “Requirement” means AT&T written requirements, specifications and
descriptions for the AppCenter as may be updated by the Parties as part of the
iterative review process and documented via a Change Request.

 

  u. Salesforce is a commercially available web based product currently being
used by Company to track trouble tickets filed by AT&T or AT&T authorized
vendors.

 

  v. “Service Level Agreement” or “SLA” means the agreement set out in Schedule
C, that outlines the performance metrics, obligations and remedies for the
respective Company Service(s).

 

  w. “Service Request” is as defined within Schedule G.

 

  x. “Service Request Process” is as set forth within Schedule G.

 

  y. “Service Updates” means new releases, enhancements, features and/or
functionality to the Software and/or the Service that is initiated by Company
and includes Maintenance Releases and Core Service Releases.

 

  z. “Software” means the software designed, developed, manufactured or provided
by, or on behalf of, Company as part of the Managed Service.

 

  aa. “Software Release Matrix” means a document created by Company that details
the Software release schedule into each System environment showing the cycle for
bug resolution cut-off, configuration file inclusion cut-off, test time, release
date, version number, environment, status of release, and Defects assigned to
each release.

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 14



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

  bb. “Specifications” means (i) Company’s applicable technical and functional
Documentation, including any warranty statements, and (ii) AT&T’s written
requirements, documentation, specified in or attached to this Service Exhibit,
an executed Service Exhibit, Statement of Work, Change Request or Purchase
Order, etc. which shall control over any inconsistency with Company’s Service
specifications, technical and/or functional Documentation.

 

  cc. “Storefront” means the AT&T AppCenter where AT&T Subscribers can access
digital content.

 

  dd. “System” means any or all platforms, gateways, external environments,
databases, software, and API(s) provided by or on behalf of Company that
supports the AppCenter and Company’s Service.

 

  ee. “Term” is as defined in Section 5.

 

  ff. “Test Plan” is as defined in Section 1, definition MM of the Agreement.

 

  gg. “Third Party Site(s)” means a website(s) that is(are) external to AT&T or
Company and interacts with the Service via an API or SMTP interface such as
Facebook, MySpace, etc

 

  hh. “Third Party Site Integration Service is as defined in Section 7.3.

 

  ii. “Statement(s) of Work” or “SOW” is as defined in Section 1, definition JJ
of the Agreement.

 

  jj. “Wind-Down Period” is as defined within Section 6.4.

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 15



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

SCHEDULE B

TO THE

SERVICE EXHIBIT NO.1

PRICING AND PROFESSIONAL SERVICES

The following pricing rates and terms share shall apply to the AppCenter Managed
Service.

 

1. Pricing:

Pricing will consist of the following:

 

  1) A * * * managed services fee for the term of the Service Exhibit as
follows:

A * * * managed services fee structured as * * * for the period from * * * for
on-going support of the Storefront platform.

A * * * managed services fee structured as * * * to the end of the contract
provided Supplier fulfils its obligation to * * *. Failure to comply shall
reduce the * * * fee to * * * in which AT&T’s Widget requirements are not met.

After * * * AT&T may elect to reduce the * * * managed services fee by * * * and
terminate user experience management services set forth in Section 7.5. In
addition, this * * * amount will be waived in any month in which Motricity fails
to provide upsell configurations on a manual basis as required in Section 7.6.

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 16



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

 

SCHEDULE C

TO THE

SERVICE EXHIBIT NO. 2

SERVICE LEVEL AGREEMENT

SIR One Service

This Service Level Agreement (“SLA”) defines the service level requirements
between Company and AT&T for Company’s AppCenter Services. This document defines
the requirements of Company for performance metrics, reporting, incident
management and change management. It lists the contact information for both
companies.

 

1. General Information

 

1.1. Purpose

The purpose of this Service Level Agreement (“SLA”) is to identify the levels of
service that will be maintained by Company and to provide this information to
operations personnel of both parties responsible for the monitoring and/or
support of the Services.

 

1.2. Scope

This SLA describes the basic level of service that will be provided by Company
in its support of the delivery of the Services to AT&T that enables and/or
supports the AppCenter. This SLA describes the requirements for the following:

 

  a) support and maintenance of all Company and third-party hardware and
software for the Services

 

  b) 7x24x365 support and response requirements for support calls;

 

  c) fixes, patches, and minor enhancements;

 

  d) new software releases that contain fixes to defects in production feature
functionality; and

 

  e) resources to support acceptance testing, trouble shooting, and system
upgrades.

This SLA also defines requirements for response (including email, telephone,
remote, and on-site) and resolution timeframes related to Severity 1, Severity
2, and Severity 3 incidents, as well as non-performance financial penalties
which will be owed to AT&T for failures to meet certain obligations defined
herein.

This SLA also defines expectations relating to:

 

  •  

Company and AT&T Responsibilities with respect to the Services

 

  •  

Service Performance Objectives

 

  •  

Incident Management

 

  •  

Incident Reporting Process

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 17



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

 

  •  

Operational Reports

 

  •  

Change Control Management

This SLA should be used as a reference for AT&T’s Network Operations and its
contracted affiliates and Company in support of the Services. It provides the
framework for surveillance, isolation, analysis, and resolution of problems
related to the Services.

AT&T acknowledges that Company’s provision of its Service (including the
availability of the System) may be impacted by the acts and/or omissions outside
of Company’s “Span of Control” (defined below). To the extent Incidents arise
during the Term for reasons outside of Company’s Span of Control, Company shall
not be liable for the Non Performance Compensation set forth within this SLA.

 

1.3. Definitions

Unless defined herein, all capitalized terms shall have the meanings set forth
in the Agreement and Service Exhibit #2

 

Term

  

Definition

Availability or

Service Availability

  

The percentage resulting from the calculation in Section 3.1 . Availability
percentages shall be expressed to * * * decimal points with the * * * decimal
place rounded up or down to the nearest

* * * of a percentage point.

Extended Business Hours

   Monday through Friday, * * * Eastern Time.

Down Time

   The number of minutes the System * * *.

Emergency

Maintenance

   Maintenance required outside the agreed-upon Scheduled Maintenance, or
necessary within Scheduled Maintenance but not scheduled in advance pursuant to
Section 7. Any downtime due to Emergency Maintenance will be counted against
Availability unless otherwise agreed in writing.

Hours of Operation

   24 hours a day, 7 days a week and 365 days a year.

Incident

   Any problem with the Information Service for which AT&T requests support in
conformance with this SLA. Any impact, regardless of how minor, to AT&T
customers will be considered as an outage/incident and Incident Management
Process will be initiated.

Incident

Management

Process

   This facilitates incident management through the notification and escalation
processes. This process alerts designated AT&T departments to Information
Service-affecting incidents and provides a method by which succeeding levels of
technical expertise and related management are engaged in restoration
activities.

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 18



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

Term

  

Definition

Operational

   The Information Service or any component thereof is (i) functional and
available to its intended end user in full accordance with its documentation and
all applicable specifications, and (ii) not experiencing any customer-impacting
errors, defects or service-limiting issues outside of those that are noted in
release notes for the production version which may be resolved in subsequent
releases as mutually agreed.

Resolution

   The permanent correction of the error, defect or condition giving rise to the
Incident/outage.

Root Cause Analysis

   The process of identifying the core events that resulted in failure to meet
performance requirements.

Scheduled Down Time

  

The number of minutes of Down Time incurred during Scheduled Maintenance. Any
downtime

in * * *.

Scheduled Maintenance

   The number of minutes of maintenance that is scheduled in advance. Scheduled
Down Time shall occur within the Scheduled Maintenance window. Any downtime
outside of the maintenance window * * *.

Service Impact Report

(“SIR”)

  

The severity level assigned to an Incident based on the Incident classifications
defined in

Section 5.1 below. SIR reflects the degree of customer impact resulting from an
incident, with an SIR 1 having the greatest impact and a SIR 3 having the least.

Span of Control

   Company’s facilities physical infrastructure (including external power
sources), supporting network elements, web-to-the-Company network demarcation
point, support services, hardware and software associated with the Service that
is under Company’s control. This includes the System and its components for the
transmission and control, security of network and data, physical security,
software and user data including backup data; all hardware and software used in
connection with backing up data; and all Company employees and subcontractors
participating in the provisioning of the Service. Company’s Span of Control does
not include the services and systems that are under the control of AT&T or its
third party suppliers and service providers, including AT&T’s MMS Center and all
other elements of the AT&T network nor does it include functionality of feeds
from providers of content not under a contractual relationship with Company.

Service

   Access and browsing via WAP, WEB and Client are each defined as a separate
service

Degraded service

   Shall be defined as a major category or functionality within the service i.e.
entire category missing or failing.

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 19



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

Term

  

Definition

Technical Bridge

   A teleconference that brings together appropriate technical people and their
immediate supervisors and managers to focus on isolating and resolving an
Incident.

Executive Bridge

   A teleconference used by higher-level managers or executives who need to
understand what has occurred, the progress made toward Incident Resolution and
whether or not additional resources are needed to resolve the Incident.

Title

   Content bearing one name and from one source. A single piece of content in
multiple formats is one Title.

Total Time

   The total number of minutes in a given calendar month.

Trouble Ticket

   A numbered record that documents a significant event or Incident. The
tracking document for an Incident or Scheduled Maintenance.

Trusted Content Provide

  

One who has an established relationship with Motricity as a Content provider and
has undergone Motricity’s Trusted Content Provider process, which includes:

 

•   Taking the Motricity prescribed training on Content onboarding, or

 

•   Has been providing Content for a period of 60 days or more and has met the
detailed Content quality guidelines detailed in the trusted partner program.

 

A Trusted Content Provider undergoes less invasive testing of Content which has
been submitted for launch. Motricity will continue to make reasonable efforts to
continue moving Content providers from untrusted to Trusted Content Provider
status.

Unexcused Down Time

   Down Time that is outside of approved maintenance windows and within
Company’s Span of Control.

 

2. Responsibilities and Services

This Section 2 describes Company’s support responsibilities with respect to the
Services and the corresponding responsibilities of AT&T.

 

2.1. Company Responsibilities

Company will provide day-to-day service operations, maintenance and
administration in support of the Services that are within Company’s Span of
Control, as described below.

It is the intention of Company to expeditiously remedy incidents that have been
identified either internally by Company or AT&T. Corrective action by Company
assumes that the incident is within its Span of Control and AT&T has provided
all relevant information, if available, to Company. See the section entitled
Mandatory Information for Incident Reporting for required reporting information.

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 20



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

 

Company will pursue the resolution of an incident with outside vendors provided
Company has a contractual arrangement with the vendor. During the resolution
period, Company will issue updates to AT&T pursuant to the severity of the
incident, as described later in this SLA.

Any third party content provider contracted directly by AT&T is not a party to
this agreement. Any loss of content from such providers is outside of Company’s
Span of Control.

 

2.2. Company Carrier Care

The Company Carrier Care Support Services team is an interface between AT&T’s
Level 2 Support Group (AT&T’s non-customer facing group) and Company for support
of services provided by Company. This arrangement provides AT&T with access to a
single point of contact for reporting incidents, receiving updates and
escalation. Table 1 provides the Company Carrier Care hours of operation and
contact information. A complete list of all contacts is also shown in Section9.
These contacts are to be contacted per the escalation procedures outlined in
Section 5.1.5.

 

Hours of Operation

   24 hours a day, 7 days a week and 365 days a year (7/24/365)

Contact Phone Number

  

* * * (toll-free)

* * * (local or International)

Email Address

   * * *@motricity.com

Table 1, Company Carrier Care Contact Information

 

2.2.1. Company Support Services

The following list identifies services that are offered by Company Support
Services to AT&T:

 

  •  

Telephone and email support for incident resolution

 

  •  

Advisory Bulletins

 

  •  

Notification of Scheduled Maintenance activities

 

  •  

Reports for Severity 1 (SEV1) incidents including a Root Cause Analysis (RCA).
Initial Reports are delivered within * * * with a complete report within * * *.

 

  •  

Reports for Severity 2 (Sev2) incidents. Resolution statements including a
statement of the cause of the incident are delivered within * * *. * * *.

 

  •  

Reports for Severity 3 (Sev3) incidents. Resolution statements including a
statement of the cause of the incident are delivered within * * *.

 

2.3. AT&T Responsibilities

AT&T will provide support for Incident Management as detailed in Section 5.

 

3. Performance Requirements

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 21



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

 

3.1. Monthly Availability Performance Requirement

Service Availability (SA) is the percentage of time the service is Operational
excluding Scheduled Down Time and Down Time caused by events outside of
Company’s Span of Control, computed as:

Outage Time (OT) in minutes = * * *

Service Availability (%) = * * *

Availability percentages shall be expressed to * * * decimal points with the * *
* decimal place rounded up or down to the nearest * * * of a percentage point.
The above calculations allow a * * *.

Company shall provide Service Availability of * * * reported at monthly
intervals as described in Section 3.6 below. Service Availability will ramp to *
* * of Commercial Launch as follows:

 

  •  

From date of Commercial Launch to 30 days after Commercial Launch – Service
Availability target is * * *.

 

  •  

From 31 Days to 60 days after Commercial Launch – Service Availability target is
* * *

 

  •  

From 61 Days to 90 days after Commercial Launch – Service Availability target is
* * *

 

  •  

On the 91st day after Commercial Launch, full Service Availability target is in
effect.

 

3.2. Service Latency

User requests for Services shall be fulfilled in accordance with Table below for
each calendar month. This includes delivery of all bytes of the response
(content plus protocol overhead) that Company controls.

 

   

Percentile 1

 

Latency Target 1

 

Percentile 2

 

Latency Target 2

WAP

  * * *   * * *   * * *   * * *

Web

  * * *   * * *   * * *   * * *

Client API

  * * *   * * *   * * *   * * *

The above WAP targets are for the * * *. The parties agree to review such
latency targets from time to time, and at least annually, during the Term and to
assess whether to add latency penalties. The parties will use, as available
other carrier grade storefronts, revenue comparisons, external third party
reports and other competitive benchmarks to draw any conclusion and discuss
mutually-agreed changes. These discussions will be guided by two overarching
items:

1) * * *.

2) * * *.

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 22



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

 

These requirements are specific to the portion of end to end latency incurred
within the Company’s Span of Control and will be measured from the secure
network nearest the Company border router. The design of latency monitoring
infrastructure will ensure appropriate components of the request and response
are adequately measured. The implementation of latency monitoring infrastructure
will include the deployment of a separate and specific server(s) for the purpose
of monitoring and fault management. The latency introduced by the Data network,
the WAP Gateway and other elements of the AT&T Network are excluded from the
latency measurements described above.

 

3.3. Content Ingestion

Content from Trusted Content Provider shall be on boarded, published and
merchandised * * * up to a maximum of * * *. Content received after * * *
Eastern Time will be deemed received the next business day. The * * *.

 

3.4. Content Qualification, Review, and Merchandising

Motricity will test and have games, applications, videos, and themes
launch-ready from Trusted Content Providers within 5 Business Days of the time
they are submitted to Motricity by AT&T’s third party review company (currently
Magid). Testing occurs in accordance with the AT&T approved test plans. Once
launch ready, the Content Ingestion requirements in Section 3.3 will apply.

Bundled content (such as Funpacks) will be created and published within * *
*. Bundles in excess of * * *.

 

3.5. Expedited Addition/Removal of Content

AT&T may request urgent removal of content or category due to loss of license,
termination of an agreement with a Content Provider, sudden change of pricing,
litigation or any commercially reasonable reason which justifies urgency.
Company shall perform this within two hours during Extended Business hours and
within four hours outside of Extended Business Hours.

AT&T may request urgent adding of content. Company shall perform this within * *
*.

 

3.6. Service Level Reporting

Company will provide AT&T with reporting for Availability on a monthly basis.
The reports are due by the * * * business day following the reporting period.
These reports will include:

 

  •  

Availability

 

  •  

Latency

 

  •  

Minutes of Scheduled Maintenance and any resulting Down Time

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 23



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

 

  •  

Minutes of Emergency Maintenance and any resulting Down Time

 

  •  

Total Down Time

 

  •  

List of Incidents with date, start time, stop time, network element impacted.
All tracked in a weekly call held by AT&T.

 

  •  

Capacity Analysis reports (quarterly)

 

  •  

Non Performance Compensation-impacting reports (RCAs) will include estimated
revenue impact data, and root cause .

AT&T may continue to use Sitescope or a similar external tool to measure the
Company’s performance. Company will cooperate with AT&T to allow the proper
access and connectivity such that AT&T’s external tools may be utilized

 

4. Non-Performance and Chronic Failure

 

  4.1. Non-Performance

If Availability falls below * * * at any point in time, AT&T may suspend
AppCenter access until Availability is restored to * * *.

 

  4.2. Chronic Failure

If the availability of the storefront is below * * * during the term of the
Service Exhibit (“Chronic Failure”), AT&T may treat such occurrence as a
Material Breach of the Service Exhibit and AT&T may terminate for cause as set
forth therein.

Alternatively, if Supplier fails to meet the availability target for * * *, then
Supplier and AT&T will formally initiate performance improvement plan in order
to remedy the issue(s).

 

  4.3. Non-Performance Compensation – Service Availability

In the event of its failure to meet the performance metrics described in this
Schedule C Service Level Agreement for the AppCenter Availability, Company
agrees to pay amounts described in this Section as liquidated damages sustained
by AT&T (“AT&T Service Credits”).

Monthly AppCenter Availability Percentages. For failures to meet the Service
Availability Metric, Company shall pay AT&T as service credits * * *

 

TOTAL MONTHLY DOWN TIME IN EXCESS OF SERVICE AVAILABILITY METRIC

  

* * * AMOUNT

First 60 minutes (1 hour) of penalty time

   * * *

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 24



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

TOTAL MONTHLY DOWN TIME IN EXCESS OF SERVICE AVAILABILITY METRIC

  

* * * AMOUNT

Second 60 minutes (second hour) of penalty time    * * *

After 2 hours of penalty time

   * * *

In no case shall the total monthly penalty for all * * *.

 

  4.4. Service Credits Applicable to Supplier On-boarding of Content

In the event of Supplier’s failure to meet the performance metrics for the
on-boarding of Content set forth in Sections 3.3, 3.4, and 3.5, Supplier agrees
to pay amounts described in this Section as liquidated damages sustained by AT&T
(“AT&T Service Credits”).

For Content Ingestion, qualification, and merchandising and catalog refreshes,
the following SLA and associated NPC concessions will be granted during the 90
days following migration:

 

  •  

From date of launch to 30 Days after launch – * * *

 

  •  

From 31 Days to 60 Days after launch – * * *

 

  •  

From 61 Days to 90 Days after launch –* * *

 

  •  

On the 91st Day after launch and beyond, * * *

In no case shall the total monthly penalty for * * *.

Applies to single and bulk submissions. Applies in situations where the failure
is a result of a failure within Supplier’s Span of Control.

 

5. Incident Management

 

5.1. Incident Resolution Responsibilities

All AT&T or Company identified incidents concerning failures of the Services
will be reported to Company Carrier Care Support Services, pursuant to the
Reporting Process procedures outlined below. AT&T will assign a Severity Level
per Table 4. If Company disagrees with the Severity assignment, both parties
will negotiate in good faith after the resolution of the incident but all
restoration will proceed based upon AT&T’s initial Severity assignment.

Any reported incident that is caused by a failure that is outside Company’s Span
of Control and not directly related to its delivery of a subscriber service will
be returned to AT&T with an appropriate explanation. Should Company determine
that an incident being worked by Company Carrier Care Support Services is within
AT&T’s control, the incident will be closed and returned to AT&T for proper
resolution. However, Company shall make reasonable efforts to support AT&T’s
investigations to close

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 25



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

on the incident or identify root cause even in situations where the event is
beyond the Company’s Span of Control.

 

5.1.1. AT&T Contact Information

In order for Company Carrier Care to effectively resolve Incidents, it is
necessary for Company to have an accurate list of AT&T’s designated key
personnel. This information will be exchanged between the two parties and
updated as changes warrant. Example A shows the type of contact information
required, showing the current contacts at the Effective Date. This data will be
maintained and updated by the two parties outside of this SLA.

 

AT&T

  

Hours of Operation

  

Role

  

Phone/Email

Mobility National Operations Center (MNOC)

   24 x 7 x 365    Incident Management and Emergency Maintenance    * * *

MMS External Partner Ops

   8:00 am – 5:00 pm PT Monday – Friday    Incident Root Cause Analysis, Change
Management, Performance Reports and Tier 2 Support    * * *

Change Management

   8:00 am – 5:00 pm PT Monday – Friday    Maintenance Notification – all
maintenance    * * *

Table 3, AT&T Contact Information

 

5.1.2. AT&T Responsibilities

The following section identifies the responsibilities of AT&T as it relates to
this SLA.

 

5.1.2.1. General Responsibilities

 

  •  

Acts as the primary and direct contact with the User.

 

5.1.2.2. Incident Responsibilities

 

  •  

Creates a trouble ticket that clearly states the problem after gathering all
pertinent information about the incident including name, User number, and any
other additional information that is important to resolution of the incident.

 

  •  

Records any subsequent conversation with the User relative to the incident in
the same trouble ticket.

 

  •  

Coordinates its resolution within AT&T operational and technical environment and
with Company or its designees.

 

  •  

Manages communication within AT&T and directly with customers as needed.

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 26



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

 

5.1.2.3. Service Responsibilities

 

  •  

Uses and understands all Company service features that are available to the
User.

 

5.1.2.4. Technical Responsibilities

 

  •  

Understands and is knowledgeable with respect to functionality of supported
handset models.

 

  •  

Understands and is knowledgeable with email notification systems, the Internet
and the World Wide Web.

 

  •  

Understands and is knowledgeable with AT&T’s network operations and is capable
of understanding and validating evidence of whether an incident is internal to
AT&T’s internal operations.

 

5.1.3. Company Incident Handling and Updates

The Company Carrier Care Support Services group of Company will coordinate
incident isolation, testing and repair work within Company and all contracted
third party systems that are within Company’s Span of Control. During the
incident isolation and troubleshooting process, Company Carrier Care Support
Services will communicate incident resolution progress with AT&T based upon the
times specified in Table 4. Additionally, Company Carrier Care Support Services
will proactively inform AT&T when an issue or condition arises that may cause
potential system anomalies and be a potential source for the creation trouble
tickets.

 

Company Incident Level

  

Description

  

Update Method

  

Update Objectives

Severity 1

(Sev1)

AT&T SIR1

  

Severity 1 problems are conditions that render the service inoperative and the
inability to use the service has a critical effect on operations. The condition
is generally characterized by complete system failure and requires immediate
restoration. Examples of this incident level being attained include:

 

•   A complete outage of critical service(s)

 

•   Loss of service or functionality feature that affects * * *

 

•   A recurring anomaly

   Email and phone   

First response within * * *

 

Update on the Technical Bridge within * * *.

 

First formal email update within * * *.

 

Subsequent updates * * *, or upon change in status.

 

Company will update AT&T with the information outlined in Example A.

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 27



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

Company Incident Level

  

Description

  

Update Method

  

Update Objectives

  

impacting critical service(s).

 

•   Inability to provision a service.

 

•   A security issue which exposes a customer’s personal information to
inappropriate parties

     

Severity 2

(Sev2)

AT&T SIR2

  

Severity 2 problems are conditions under which the service is partially
inoperative, but is still usable. The inoperative portion of the service
restricts operations but has a less critical effect than a Severity 1 condition.
Examples of this incident level being attained include:

 

•   Loss of service and/or functionality that affects * * *.

 

•   Loss of the ability to utilize some aspect of product features or
functionality.

 

•   Revenue from premium content not immediately affected.

   Email or phone   

First response within * * * .

 

First update within * * *.

 

Subsequent updates every * * *, or upon change in status.

 

Company will update AT&T with the information outlined in Example A

Severity 3

(Sev3)

AT&T SIR3

  

Severity 3 problems are generally non-service affecting conditions under which
the service is usable and either has no material effect on operations or has
very limited affect on operations. The condition is not critical to overall
operations, and does not severely restrict such operations. Examples of this
incident level being attained include:

 

•   A minor degradation of the service that affects * * *.

 

•   Non-service impacting intermittent system faults.

 

•   Loss of resources / capacity

   Email   

First response within * * *

 

First update within * * *.

 

Subsequent updates * * * or as agreed between the two parties.

 

Company will update AT&T with the information outlined in Example A.

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 28



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

Company Incident Level

  

Description

  

Update Method

  

Update Objectives

  

/ traffic measurement function.

 

•   Loss of reporting functionality.

 

•   Invalid measurement data.

 

•   Delay of delivery triggers such as WAP Push.

     

Table 4, Incident Handling Notification Timetable

 

5.1.4. Technical Bridge and Technical Control Bridge

During the resolution of a service affecting incident, AT&T may establish a
Technical Bridge and/or a Technical Control Bridge for any Incident. Company
shall join the Technical Bridge upon * * * notice from AT&T for Severity 1
issues as noted in Table 5 below. These bridges are used for NOC-to-NOC
communication, troubleshooting, triage and escalation. Unless otherwise notified
by AT&T, a Technical Bridge or Technical Control Bridge will be established as
follows:

 

Action

  

Sev 1

  

Sev 2

  

Sev 3

Technical Bridge    * * * when reasonably possible)    * * * (or sooner upon
request from AT&T)    * * * (or sooner upon request from AT&T) Technical Control
Bridge    * * *    * * *    N/A

Table 5, Timelines for Technical and Technical Control Bridges

 

5.1.5. Escalation Procedures

 

5.1.5.1. Company Internal Escalation

Escalation procedures are in place at Company to manage the resolution of
incidents when they occur. If a Severity 1 (Sev1) incident is not resolved
within * * * of when Company was made aware of the problem, the incident will be
escalated within Company to the dedicated Manager of Service Operations, who
will drive escalation and resolution of the incident within Company’s Operations
and Engineering groups, and ensure that AT&T is kept updated with the incident
resolution process. The appropriate Business Development person will also be
informed of the occurrence and status of any Sev1 incident.

If the Sev1 incident has not been resolved by the Company & AT&T NOC teams
within * * *, the Director of Commercial Operations will become directly
involved with driving the incident to resolution and

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 29



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

communicating with the appropriate AT&T personnel. The status of the incident
will also be communicated to senior management within Company.

If a Sev1 incident exceeds 1 hour, Motricity’s Vice President of Operations
shall be made aware of the situation and receive regular status updates and
become directly involved with driving the incident to resolution.

 

5.1.5.2. AT&T Escalation to Company

In the event that Company does not respond to AT&T within the times shown in
Table 4, AT&T can request that the incident be escalated to the next level,
based on the contact information shared between the two companies (see Appendix
A for a list of names that are current as of time of the Effective Date). All
escalation requests must be initiated through the 7x24 contact information
provided in Table 1, and not to the individual directly. Only in the event that
the 7x24 representative does not escalate within * * * of AT&T’s request, should
the appropriate Company individual be contacted directly. AT&T must verify that
escalation has not taken place prior to calling any Company employee directly.

For the purposes of clarification, Table 6 provides escalation timelines for
Severity 1 and 2 incidents, based on time after the incident was reported.
Severity 3 incidents seldom require escalation but in the event that AT&T
believes that Company is not addressing the incident in a timely manner, the
parties can mutually agree to elevate the priority of the incident, and treat it
as a Severity 2 incident.

 

Escalation Level

  

Escalation Contact

    

Severity 1

  

Severity 2

Level 1

   Carrier Specialist      * * *    * * *

Level 2

   Manager – Service Operations      * * *    * * *

Level 3

   Director – Commercial Operations      * * *    * * *

Table 6, Escalation Timetable

 

5.1.5.3. Additional Escalation Information

Company and AT&T will ensure that any additional processes that are required to
ensure the smooth escalation of incidents within each organization are clearly
communicated to one another in writing, so that the escalation processes within
each organization and between the two organizations are clearly understood by
both parties.

Company and AT&T will exchange the names and contact information of the
personnel who need to be kept informed of progress during the escalation process
in Appendix A. Both parties are responsible for ensuring that the contact
information is updated and exchanged when circumstances warrant. This
information will not be updated and kept current as part of this SLA, but will
need to be maintained separately by the two parties outside of this SLA.

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 30



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

 

 

5.2. AT&T Handsets for Incident and Problem Management

In order for Company to provide the most effective level of support, AT&T agrees
to provide Company with two (2) testing units for each device type specifically
for supporting Incident and Problem Management. AT&T will assist Company as
needed to obtain the most current versions of handsets and firmware no less than
30 days prior to launch.

 

5.3. Incident Reporting Process

 

5.3.1. Communicating Incidents

AT&T will communicate incidents to Company in the following manner:

 

  •  

Phone call to Company SOC or sends a trouble ticket to Company via email using
the email address of * * *@motricity.com.

 

  •  

Company sets the initial classification of their internal trouble ticket
according to the AT&T notification (see “Information” below), unless otherwise
agreed between Company and AT&T.

 

  •  

Company will generate a single response for each trouble ticket that is received
from AT&T, to confirm receipt of the incident report.

 

5.3.2. Information for Incident Reporting

For each AT&T originated incident, AT&T will make best effort to provide as much
information to Company that will facilitate timely problem determination and
resolution. Upon notification of the incidents, the required information will be
verified. When Company has received sufficient information, Company will begin
resolving the incident and provide feedback to AT&T as described above in
Section 5.1 Communicating Incidents.

AT&T will use best efforts to provide Company the following information via
email for all reported incidents as required:

 

  •  

Reference number assigned by AT&T.

 

  •  

Company Service being used.

 

  •  

Phone Number

 

  •  

Time and date of the transaction in question.

 

  •  

Description of the incident.

 

  •  

Severity of the incident or problem.

 

  •  

List of specific steps to reproduce the problem if possible

 

  •  

List of those actions taken by AT&T to verify the problem and that AT&T has
attempted to resolve the incident.

 

  •  

Other comments to provide additional information as needed.

 

6. Company Reports

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 31



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

 

6.1. RCA Reports

The purpose of the RCA Report is to outline the known information regarding the
incident and possible root causes and to summarize the incident resolution
timeline. If known, it will also identify corrective actions to prevent its
reoccurrence. Company will create a RCA Report and provide such report to AT&T
per Section 2.2.1.

 

7. Change Control Management (CCM)

 

7.1. Scheduled Maintenance by Company

Company will ensure that any Scheduled Maintenance events under its Span of
Control will be executed in a well-coordinated manner. Proper execution includes
notification to AT&T by Company Carrier Care Support Services. The AppCenter
service resides in a shared environment and as such, change activity impacts
multiple Motricity customers.

 

7.1.1. Service Interruptions and Advanced Notification Requirements

Company will endeavor to provide AT&T with * * * advance notice (via email) of
all Scheduled Maintenance activities resulting or potentially resulting in
service interruptions that will have a direct impact on the Services unless
otherwise mutually agreed by the parties. Company may perform Scheduled
Maintenance on less than * * * notice with AT&T’s consent. Company may assume
that AT&T accepts the Scheduled Maintenance unless Company is advised via email
within * * * prior to the time of the planned event.

Unless otherwise arranged, Company will perform Scheduled Maintenance from * * *
(the “AT&T Maintenance Window”) or as otherwise communicated between the two
parties. Notwithstanding the foregoing, upon AT&T’s sole discretion, the AT&T
Maintenance Window may be extended to allow for maintenance, testing and/or
validation of the Services that falls outside of the AT&T Maintenance Window

Company shall not to exceed * * * to maintain the infrastructure within
Company’s Span of Control other than AT&T requested activities, unless otherwise
agreed by the parties.

 

7.1.2. Communications Related to Scheduled Maintenance

Company notification of Scheduled Maintenance will be communicated to AT&T
through use of the Maintenance Request Worksheet shown in Example B. Company
will provide official notification to AT&T of the start and end of a Scheduled
Maintenance activity via email to the contacts identified in Section 5.1.1.
During all Scheduled Maintenance activities, AT&T will establish a technical
bridge for real time communication of status and progress, and Company will
participate in that technical bridge unless otherwise agreed by both parties.

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 32



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

 

7.1.3. Canceling Planned Service Interruptions

In the event of an AT&T need, AT&T may contact Company on and request to cancel
the Scheduled Maintenance. Motricity will accommodate the request unless the
service interruption and associated changes are critical to other Company
customers operating on the shared environment. Company may not be able to cancel
a service interruption if AT&T does not provide notice at least * * * prior to
the scheduled start time of the maintenance window. Any notification of
cancellation must come directly from either an Operations Manager or AT&T Team
Leader via voice notification by calling * * * for local or International
calls), with a follow-up email that should be sent to:

* * *@motricity.com

 

7.1.4. Restrictions Associated with AT&T’s Cancellation

In the event that AT&T cancels a maintenance activity planned by Company, as
defined in Section 7.1.1 above, and the parties are unable to mutually agree on
an alternative schedule, Company will not be held to the SLA service measures
from the time the requested maintenance activity was scheduled through the end
of that month. The outage and/or service degradation must be directly
attributable to the postponed maintenance activities.

If an alternative schedule is agreed upon, but a failure occurs between the
originally approved maintenance window and the rescheduled maintenance window,
Company will not be held to the SLA services measures for that related outage
and/or degradation.

 

7.1.5. Planned Service Interruptions by AT&T

AT&T will provide Company with advance notice (via email to * * *@motricity.com)
of all planned maintenance activities requiring support from Company. AT&T will
make every effort to provide five (5) business days advance notice and will
provide at a minimum two (2) business days advance notice of such activities.
Such planned activities will exclude changes to Company software and/or
configurations as these would require additional notice

 

7.1.6. Unplanned Service Interruptions by AT&T

AT&T will notify Company of any unplanned service interruptions via email to
Company Carrier Care as quickly as is reasonably possible for AT&T.

Company will make all reasonable efforts to support AT&T in resolving the issue.
Company may charge its standard professional services fees for such efforts.

 

7.1.7. Splash Page During Maintenance

The parties will cooperate to display a “splash page” during any Scheduled or
Emergency Maintenance that would otherwise result in a TCP timeout from a WAP
Gateway and other mutually agreed required maintenance activities requiring
customer requests to be blocked whenever reasonably technically feasible. Such a
page will be presented to users of both the wired and wireless web access
points, to inform them of temporary unavailability of the Services. Service of
the splash page does not constitute availability, but is categorized as either
Scheduled Maintenance or an unscheduled service interruption (in

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 33



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

accordance with Section 7.1). AT&T will provide the static WML/xHTML content to
be displayed in the “splash page”.

 

7.1.6 Holiday Network Freeze

Except for critical activities, including critical impact on other Company
customers operating in the shared environment, Company shall not conduct any
maintenance activities that could impact AT&T’s services during AT&T’s holiday
network freeze period, targeted to be the period on or about * * *.

Additionally, except for critical activities, including critical impact on other
Company customers operating in the shared environment,, Company shall not
conduct any maintenance activities which could impact AT&T’s services during
other holiday maintenance freeze periods (e.g. Halloween) or AT&T branded
campaign maintenance freeze periods (e.g. American Idol text voting shows). AT&T
will make best effort to notify Company at least * * *.

 

7.1.7 Emergency Maintenance

Should Company require Emergency Maintenance, Company shall contact AT&T
immediately. Any Down Time resulting from Emergency Maintenance shall be
included as Down Time in the Availability calculation and reports.

 

7.1.8 Changes to Shared Environments. Supplier may institute changes and
maintenance activities that are not reasonably expected to negatively impact the
Services. AT&T shall be provided with advance notice of such activities on the
same timelines as a scheduled maintenance would require.

 

7.1.9 Capacity Planning If system volume is expected to exceed the levels set
forth in Section 7.12 of the Service Exhibit, AT&T shall provide a forecast or
other notice of the volume increase. In the absence of a notice or forecast, and
except as provided in the following paragraph, Company will not be subject to
capacity-related penalties.

Company will use an average of * * *. Maximum utilization will not exceed * * *.
Once an average of * * * sustained utilization trigger is reached or if the 70%
trigger is reached more than * * *, whichever is the shorter of the two.

 

8. Business Continuity

The Company shall deliver to AT&T a Summary Business Continuity Plan and full
Disaster Recovery (IT) Plan.

The Company shall have in place redundant hardware and failover capability. The
Company will have daily data backup & weekly offsite storage in place.

Business Continuity Testing

Company must annually demonstrate its ability to recover from a disaster in
order to continue to meets its service performance and availability metrics by
conducting annual internal testing of its ability to conform to its current
Business Continuity and / or Disaster Recovery Plan. Company shall conduct
annual internal testing and provide AT&T the results of such testing.

Company agrees to participate in AT&T business continuity exercises designed to
test the

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 34



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

effectiveness of communication, business process, and IT recovery systems,
including the availability of Company to participate in a phone conference
tabletop exercise which will demonstrate the ability of Company to communicate
with AT&T during an incident, and provide feedback on internal plan activities
and improvements. Upon reasonable request by AT&T in connection with such
exercises, Company will use reasonable efforts to obtain the participation of
any of its third party suppliers in such phone conference tabletop exercise to
the extent such suppliers are materially responsible for actions under Company’s
current Business Continuity and / or Disaster Recovery Plan. There are and will
be no requirements in such exercises for Company equipment or actual
mobilization of plan activities. Company will be given (60) day’s written notice
of AT&T test requirements for such exercises, and such participation shall not
exceed two (2) three (3) hour exercises per year. AT&T tests will in no way be
considered a Company internal test.

 

9. Contacts and Hours of Operation

The following Contacts information may be updated and republished anytime by
either party upon written notice to the other. Changes will not be maintained
within this SLA document. Please notify AT&T of changes at: * * *.

 

AT&T

  

Hours of Operation

  

Role

  

Phone/Email

Emerging Application NOC (EAN)

   24 x 7 x 365    Incident Management and Emergency Maintenance Tier 1 and Tier
2 Support    * * *

Mobility External Partner Management

   8:00 am – 5:00 pm PT Monday – Friday    Incident Root Cause Analysis,
Performance Reports    * * *

Mobility Change Management

   8:00 am – 5:00 pm PT Monday – Friday    Maintenance Notification
– all maintenance    * * *

 

Company

  Hours of Operation    

Role

 

Phone/Email

Reporting Administrator

    Submits Service Level Reports and Root Cause Analysis  

 

    

Company Service Level Agreement - Product Manager Contact Information

Attention:

  

* * *

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 35



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

Title:

   Service Level Manager

Address:

   601 108th Ave. NE, Suite 800

City, State Zip

   Bellevue, WA 98004

E-mail Address:

   * * *

Phone Number:

   * * *

Fax Number:

   425-957-6201

Company Escalation list

Motricity Customer Care Contact Information

 

Primary Contact (Single Point of Contact) 24 X 7

Contact Name

   Service Operations Center (SOC) / Carrier Care

Title

   N/A

Phone

   * * *

Email

   * * *@Motricity.com

Level 1 Escalation

  

Contact Name

   * * *

Title

   Manager, Service Operations

Phone

   * * *- Mobile

Email

   * * *@Motricity.com

Level 2 Escalation

  

Contact Name

   * * *

Title

   Director, Commercial Operations

Phone

   * * * - Mobile

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 36



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

Email

   * * *@Motricity.com

Level 3 Escalation

  

Contact Name

   * * *

Title

   Vice President, Managed Services

Phone

   * * * - Mobile

Email

   * * *@motricity.com

Engineering contact:            

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 37



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

 

EXAMPLE A

The following examples are provided as a template to use for Incident
Notification (“Examples A”), Root Cause Analysis (“Examples B”) and Maintenance
Requests (“Examples C”).

When communicating with AT&T, please include in the Subject field of the email,
one of the following:

 

  1. Outage <Initial/Update/Final> and <partner name> and <name of service>

 

  2. Emergency Maintenance <partner name> and <name of service and node>

 

  3. Planned Maintenance <partner name> and <name of service and node>

Example A: Incident Notification or Trouble Ticket (send to: * * *)

 

  1. Title of Incident

 

  2. Brief Description of Incident

 

  a. Should include scope (AT&T service impacted)

 

  3. Start Date and Time

 

  4. Information Service Resolution Date and Time

 

  5. Duration of Outage

 

  a. Provided at time of restoration

 

  6. AT&T Information Service Impact

 

  a. Impact to AT&T End Customer

 

  7. Partner Ticket Number

 

  8. Partner Severity Level

 

  a. Based on quantified Information Service impact

 

  9. Technical Action Take to Correct Incident

 

  a. Steps taken to restore Information Service

 

  10. Initial Root Cause

 

  a. Suspect root cause (brief)

 

  b. Formal RCA for SIR 1 or chronic issues of lower severity

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 38



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

 

EXAMPLE B

The following examples are provided as a template to use for Incident
Notification (“Examples A”), Root Cause Analysis (“Examples B”) and Maintenance
Requests (“Examples C”).

Example B: Root Cause Analysis (RCA) Worksheet (send to: * * *)

 

  1. Executive Summary

 

  a. Short description

 

  b. Root Cause statement

 

  c. Corrective Action

 

  2. Detailed Summary

 

  a. Outage duration

 

  b. Date

 

  c. Start

 

  d. Events / Timeline

 

  e. Stop

 

  f. Information Service Affected (AT&T)

 

  g. Impact Assessment (AT&T)

 

  h. Information Service Impact (customers affected / percentage affected)

 

  i. Customer Impact (customers affected / percentage affected)

 

  j. Root Cause

 

  k. Extenders

 

  l. Process breakdown

 

  m. Proactive / reactive problem recognition and analysis

 

  n. Improvement Action

 

  o. Resolution

 

  p. Short term actions and timelines

 

  q. Long term actions and timelines

 

  r. Lessons learned

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 39



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

 

EXAMPLE C

The following examples are provided as a template to use for Incident
Notification (“Examples A”), Root Cause Analysis (“Examples B”) and Maintenance
Requests (“Examples C”).

Example C: Maintenance Request Worksheet (send to: * * *)

 

  1. Title of Maintenance

 

  2. Brief Description of Maintenance

 

  a. Scope and full description

 

  b. AT&T service

 

  c. AT&T Network element that will be effected

 

  3. Maintenance Start Date & Time

 

  4. Maintenance End Date & Time

 

  5. AT&T Service Impact

 

  a. Impact to AT&T internal & external customers

 

  b. Explanation of Information Service unavailability

 

  6. Information Service Impact Assessment (within the scheduled window)

 

  a. Duration in minutes

 

  b. Estimated start/end time of AT&T service impact

 

  7. Risk Assessment

 

  8. Rollback Plan (Description)

 

  9. Pre-Implementation Tests Plan (Description)

 

  10. Post-Implementation Service Validation Plan (Description)

 

  11. Partner Maintenance Request Number

 

  12. Point of Contact

 

  a. Name, telephone numbers

 

  13. Maintenance Install Team

 

  14. Update Schedule

 

  a. Cancellation of Maintenance – as soon as possible

 

  b. Start of Maintenance Window

 

  c. Notify when Down Time begins

 

  d. Notify when Information Service is restored (Down Time ends)

 

  e. Notify of Problem

 

  f. Maintenance runs outside window

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 40



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

SCHEDULE E

TO THE

SERVICE EXHIBIT

DAILY CONTENT MANAGEMENT REQUIREMENTS

 

1. Application and Developer Support Services

The Partner Management System facilitates the ongoing interaction between third
party Content providers and AT&T for the submission, testing and deployment of
Content through a Web Based AT&T Partner Extranet and an XML API. The Partner
Management system provides interfaces for developers to manage their accounts
with AT&T, as well as the Content that developers have submitted or are
submitting for distribution. This includes Content submission, account updates,
and Content administration. The Partner Management System also provides the
tools necessary for the company Content & Developer Services team to manage the
developers and their Content submissions.

The main functions of the AT&T Partner Extranet are:

 

  •  

* * *

 

2. Content Qualification and Content Management

The Content Management System provides the tools necessary to review, package,
market, and publish Content for Subscribers. Company’s Content and Developer
Services team provides the services that utilize the Content Management System.

The main features of the Content Management System are:

 

  •  

* * *

 

3. Storefront Content Provisioning

The Provisioning System provides the link between Subscribers and Content,
enabling the targeted, streamlined discovery, sale, and delivery of Content
through end user interfaces. The Provisioning System includes all Subscriber
portal interfaces, all billing integration, all point of sale functions, all
user reporting, and all other functions associated with Subscribers or
Subscriber transactions.

mCore’s Provisioning System includes:

 

  •  

* * *

 

4. Content Partner On Boarding

The process to board new Content Providers must be completed before content
ingestion can begin. In the case where multiple content providers need to be
onboarded simultaneously Motricity will work with AT&T to determine
prioritization. The steps and timeframes are

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 41



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

outlined below are and do not include any time spent waiting on responses or
redeliveries from Content Provider.

 

  •  

* * *

 

5. Expedited Content Ingestion

Company will provide the option for AT&T to be able to identify and accelerate
the onboarding of content for ingestion and publication beyond the published
timelines to * * *.

 

6. Expedited Taxonomy Updates

Company shall respond to requests from AT&T for adjustments to taxonomy and
placement of products on the deck within * * *.

 

7. Promotional Campaign or Adjustments

Company shall provide AT&T the ability to adjust promotional items on the
front/home page or on headers or foots of pages on the site as applicable, and
shall perform * * *.

 

8. General Content Refreshes

Company shall perform general content refreshes of available content on the
storefront on a daily basis. This applies to (but is not limited to) the Top
Sellers, Featured Picks, New Releases and Dynamic categories located within the
storefront. A full content refresh shall be performed by Company * * *. A
content overhaul shall be performed at AT&T’s request * * *.

 

9. Executive Checkpoint Meetings

At AT&T’s discretion, Company shall support a monthly meeting between Company
and AT&T senior executives to discuss status of mCore in production and ongoing
progress with releases and any other work related to the storefront.

 

10. “MCORE” Gauge

Modeled after the previously supplied “FUEL Gauge” report, Company shall provide
the equivalent report to AT&T on * * *.

 

11. Widget Support Requirement

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 42



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

 

Supplier shall fulfill its obligation to support AT&T Widget requirements which
specify support for designated types of Widgets, including, but not limited to,
* * * and against established SLA on boarding times * * *. Motricity will
provide * * *.

 

12. Salesforce (Trouble) Ticket Response Time

Trouble ticketing system utilized by AT&T to report, update and track issues
found with the Company’s platform or Content Providers supplying Company. High
Urgency Issues shall be responded to within one Business Day Medium Urgency
issues shall be responded to in less than two business days. Low Urgency Issues
shall be less than 3 business days. Urgency of issues shall be identified via
the available field within the trouble ticketing software.

 

13. Subscription Tracking and True Up

Company shall audit their records compared to * * * every week with respect to
Subscription product ownership for the * * *. If no major deviations are found,
they will reduce the audit to monthly moving forward.

Should an audit reveal a deviation between * * * and Company records larger than
* * *, they will execute on a re-sync effort. This procedure shall become a
monthly exercise should deviations continue in the same or higher percentage
moving forward.

 

14. Search Engine Management

Motricity shall provide support related to the daily upkeep and maintenance of
the search functionalities from a customer experience perspective. These
include, but are not limited to, tasks around general management and refreshing
of the search database, updates as they apply with new content, new CPs,
handsets or content types. Also, any aliasing efforts requested of Marketing as
well as DYM (Did You Mean?) functionality.

 

15. Support of Weekly Marketing Merchandising Meetings

Motricity shall provide an appropriate resource to participate in the weekly
merchandising meetings held by AT&T Marketing to discuss and move forward on
Recommendations and Product Metrics work.

 

16. Additional Support

Reporting – Beyond the standard reporting already routinely provided by Supplier
to AT&T (e.g. * * *), Supplier agrees to provide * * *.

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 43



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

Flash Banner Support – Supplier agrees to provide support to * * *.

Merchandising Promotions – Supplier agrees to support promotions submitted by
AT&T. AT&T agrees to work collaboratively with Supplier in the planning of these
promotions, in order to accommodate appropriate resourcing by Supplier to
support these promotions.

* * * – Motricity agrees to support a feed to AT&T’s supplier * * * in order to
maintain report continuity in the transition.

* * * – Motricity agrees to continue powering * * * as the click-path reporting
mechanism for the storefront and ensure continuity of service.

Changed Content Listings - AT&T may change the order of the content listing
within search * * *. (This is the static Results listing below direct answers).

RBT Playlists—Motricity will set up * * *.

Motricity will provide up to * * *.

 

17. Network / Architecture Diagram

Company shall provide to AT&T a network / architecture diagram to include
connectivity details to AT&T’s network as well as Company configurations.

 

18. Trouble Shooting Guide

Company will agree to provide a trouble shooting guide to AT&T for all
applications * * *.

 

19. Training Session

Company will agree to provide training sessions to AT&T for all applications.
Training will include trouble shooting practices and network / architecture
diagram and will be on a schedule and scope to be agreed by the parties.

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 44



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

 

SCHEDULE G

TO THE

SERVICE EXHIBIT NO. 1

SERVICE REQUEST PROCESS

Service Request Process

 

 

by and between

AT&T and Company

 

 

July 2008

Prepared by AT&T Mobility

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 45



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

 

Scope of the Service Request Process

The service request process will be used by the Parties to manage AT&T requests
to Company for updates and/or enhancements to existing Service (“Service
Request”) and for AT&T management to approve such Service Requests with an
understanding of Level of Effort applicable to the Service Request.

The Parties acknowledge and agree that AT&T will not be charged additional fees
for Service Requests wherein the Level of Effort does not justify the
application of such fees (i.e. Level of Efforts classified as “low” under
Section 2(F) of the Service Request Form.)

 

Service Request

 

Service Request Effective Date

           

Service Request Process

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 46



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.S.002

 

 

Submission of a Service Request

AT&T identifies the need to update and/or enhance the Service to Sr. Account
Executive (AE) or his/her designee.

Within two (2) business days of the AE receiving AT&T’s request for Service,
Company will open a Service Request and complete Section 1 of the Service
Request Form, based on initial information obtained from AT&T and submits it to
the AT&T Sr. Product Manager (“PM”), or his/her designee to ensure alignment on
the Service Request description and impact statements contained within
Section 1.

Once AT&T reviews and approves Section 1, the Service Request Form is returned
to the Company’s AE for completion. Within no more than ten (10) business days,
Company will assess the Level of Effort of the Service Request in terms of
technical requirements, resources, timelines and cost (if any) and provide the
completed Service Request Form to AT&T.

AT&T will review the Service Request and respond back to Company with an
approval, disapproval or request for clarification. Any disapproval of Service
Requests will need to be explained within the Service Request Form to be
returned to Company’s AE.

For Service Requests that are approved by the AT&T PM, additional approvals will
be obtained from AT&T’s upper management (Director level or higher) as
necessary, based on the overall assessment and importance of the Service
Request.

Upon Company’s receipt of an approved Service Request Form from AT&T, Company’s
AE will work with AT&T PM to create a Statement of Work to implement the Service
Request. For convenience the Parties could bundle multiple Service Requests into
a single Statement of Work.

 

*** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the SEC.

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Company, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 47